NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TYLER G. MILLER,                                No. 19-35542

                Plaintiff-Appellant,            D.C. No. 3:19-cv-05308-RJB

 v.
                                                MEMORANDUM*
STATE OF WASHINGTON,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Tyler G. Miller appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging that Wash. Rev. Code § 29A.56.300 et seq.,

which provides an alternative process for allocating Washington’s electoral votes

for president and vice-president, is unconstitutional. We have jurisdiction under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a dismissal on the bases of standing and

ripeness. Desert Water Agency v. U.S. Dep’t of the Interior, 849 F.3d 1250, 1253

(9th Cir. 2017). We affirm.

      The district court properly dismissed Miller’s action for lack of subject

matter jurisdiction because Miller failed to establish that he suffered an injury in

fact as required for Article III standing, and his claims are not yet ripe. See Lujan

v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (elements of Article III

standing); Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013) (“[W]e have

repeatedly reiterated that threatened injury must be certainly impending to

constitute injury in fact, and that [a]llegations of possible future injury are not

sufficient.” (citation omitted)); see also Texas v. United States, 523 U.S. 296

(1998) (“A claim is not ripe for adjudication if it rests upon contingent future

events that may not occur as anticipated, or indeed may not occur at all.” (citation

and internal quotation marks omitted)).

      The district court did not abuse its discretion in denying Miller leave to

amend his complaint because any amendment would have been futile. See

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011)

(setting forth standard of review and stating that leave to amend may be denied

where amendment would be futile).

      AFFIRMED.



                                           2                                      19-35542